Case 3:21-cv-00760-KAD Document 1 Filed 06/02/21 Page 1 of 8

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

SALVATORE GALLO : CIVIL ACTION NO.
Plaintiff :
Vv.
CIGNA CORPORATION :
Defendant : JUNE 2, 2021
COMPLAINT

I. INTRODUCTION

l. Employers are liable to their employees for overtime at a rate of one and one-half times
their regular rate when they work more than forty (40) hours in a work week. Fair Labor
Standards Act, 29 U.S.C. § 201 et seg. (“FLSA”)!; Connecticut Wage Act, Conn. Gen.
Stat. §§ 31-68, ef seg. (“CWA”).

2. Employers cannot escape legal liability for wages due to their employees under state and
federal wage laws simply by hiring workers through layers of other companies,
sometimes called “temp agencies” or “staffing agencies” when in fact those entities are
not the true employers.

3: Here, Defendant Cigna Corporation used PRO Unlimited, Inc. and Apex Systems, Inc. to
try to distance itself from liability for overtime wages while simultaneously taking
advantage of Gallo’s overtime work. Cigna required Plaintiff Salvatore Gallo to work
more than forty (40) hours per week but instructed him not to record more than forty (40)
hours per work week on his time sheets. As a result, Apex only paid Gallo for forty

hours per week when in fact he worked far more.

 

! Greenawalt v. AT & T Mobility LLC, 642 F. App'x 36, 38 (2d Cir. 2016) (citing Zheng v. Liberty Apparel
Co., 355 F.3d 61, 72 (2d Cir.2003).
Case 3:21-cv-00760-KAD Document 1 Filed 06/02/21 Page 2 of 8

4. Defendant Cigna is in fact Gallo’s employer and intentionally deprived him of thousands
of dollars in wages and overtime pay. As a result, Cigna is liable to Plaintiff for back
pay, liquidated damages, penalty damages, attorneys’ fees, and costs.

Il. PARTIES

5. Plaintiff Salvatore Gallo (“Plaintiff’ or “Gallo”) is an individual residing in Wethersfield,
Connecticut. At all times relevant to this Complaint, Gallo was an employee of
Defendant, as that term is defined in the Fair Labor Standards Act (“FLSA”) and the
Connecticut Wage Act (“CWA”).

6. Defendant Cigna Corporation (“Cigna”) is a Delaware corporation with a principal place
of business located in Bloomfield, Connecticut.

II. JURISDICTION AND VENUE

7. This Court has jurisdiction over Plaintiff's FLSA claims pursuant to 28 U.S.C. § 1331.

8, This Court has jurisdiction over Plaintiff's CWA claims pursuant to 28 U.S.C. § 1367
since they are so related to the FLSA claims that they form part of the same case or
controversy.

9, Venue is proper in this district under 28 U.S.C. § 1391 because the acts or omissions
giving rise to the claims in this complaint took place in this district.

IV. LEGAL PRINCIPLES

10. Employers are liable to their employees for overtime at a rate of one and one-half times
their regular rate when they work more than forty (40) hours in a work week. Fair Labor
Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) ?; Connecticut Wage Act, Conn. Gen.

Stat. §§ 31-68, 31-71a, 31-72, et seq. (“CWA”).

 

2 Greenawalt v. AT & T Mobility LLC, 642 F. App'x 36, 38 (2d Cir. 2016) (citing Zheng v. Liberty Apparel
Co., 355 F.3d 61, 72 (2d Cir.2003)).
11.

12.

13.

14.

15.

16.

Case 3:21-cv-00760-KAD Document 1 Filed 06/02/21 Page 3 of 8

The applicable definition of ‘employer’ under the FLSA states: ““Employer” includes
any person’ acting directly or indirectly in the interest of an employer in relation to an
employee.” 29 U.S.C. § 203(d).
The applicable definition of ‘employer’ under the CWA states: ““Employer” means any
Owner or any person or, ... corporation, ... acting directly as, or on behalf of, or in the
interest of an employer in relation to employees...” Conn. Gen. Stat. § 31-58(d).
Employers cannot avoid legal liability for wages due to their employees by hiring them
through layers of other companies which have “no substantial, independent economic
purpose” but are instead “most likely a subterfuge meant to evade the FLSA or other
labor laws.” Zheng v. Liberty Apparel, 355 F.3d 61 (2d Cir. 2003).
Employers who hire employees through temp agencies are still legally liable as
employers if the work is done on their premises, if the work is done using their
equipment, if the work is integral to the employer’s operations, if the work would remain
the same regardless of which agency referred the worker, and if the employer effectively
controlled on-site terms and conditions of employment. Barfield v. New York City Health
and Hospitals Corp., 537 F.3d 132 (2008).

FACTUAL BACKGROUND
Cigna Corporation (“Cigna”) is a corporation headquartered in Bloomfield, Connecticut,
and is a company engaged in the provision of healthcare insurance services.
Cigna utilizes and provides information technology (“IT”) services as an integral part of
the delivery of healthcare insurance technology services to their policyholders; it employs

hundreds of IT professionals in various positions as part of their delivery of healthcare

 

The FLSA defines “person” to include corporations. 29 U.S.C. § 203(a).
3
17.

18.

19,

20.

21.

Case 3:21-cv-00760-KAD Document 1 Filed 06/02/21 Page 4 of 8

insurance technology services to their customers, including but not limited to database
administrators, server administrators, programmers, application support personnel, call
center support, and account administrators.

Cigna states on its website under “contract opportunities” that “all contract hiring is
handled by Pro Unlimited, a managed services provider for Cigna. By clicking on the
hyperlink above, you will be leaving the Cigna careers website and entering a site that is
independently run by PRO Unlimited.”* Cigna’s website therein provides a hyperlink to
the website of PRO Unlimited.

The PRO Unlimited website contains the Cigna emblem and states, “Contractor Positions
at Cigna”; as of June 1, 2021, Pro Unlimited posted 28 open jobs at Cigna, including but
not limited to IT positions such as “Software Engineering Advisor” and “Systems
Analysis Advisor” at its Bloomfield, CT headquarters.°

PRO Unlimited, Inc. (“PRO Unlimited’) is headquartered in San Francisco, California,
and is a company engaged in the business of contingent (temporary) workforce
management; it also hires contract employees to perform services on a temporary basis to
third party businesses, including but not limited to contract employees that perform
information technology (“IT”) functions.

PRO Unlimited markets to companies claiming that it can help reduce the risks
associated with “contractor misclassification or co-employment.”°

In or about February of 2019, Gallo learned of a position of data center infrastructure

specialist and submitted a resume and application to Apex Systems, Inc.

 

4
5

hitps://jobs.cigna.com/us/en/contract-opportunilies (last accessed 6/1/21).
https://directsourcepro-cgn.prounlimited.com//careers? pid= 137446326638&domain=directsourcepro-

cigna.com (last accessed 6/1/21).

6

hutps://www. prounlimited.co/pro-1099-compliance. php (last accessed 6/1/21),

4
22;

23.

24.

25;

26.

27,

28.

Case 3:21-cv-00760-KAD Document 1 Filed 06/02/21 Page 5 of 8

On or about March 19, 2019, Gallo signed a contract presented to him by Apex Systems,
Inc. (“Apex”), a temp agency for IT professionals, to work as a “Contract Employee” for
“ProUnlimited at Cigna” in the position of “Technical Support Specialist.”
Gallo agreed under this contract to work in return for a promise to be paid “$31.82 per
hour for all hours worked and verified by Client representative [ProUnlimited at Cigna]
in a workweek[.]”
On or about March 19, 2019, Tim Stino, one of the managers of Apex, arranged an
interview between Plaintiff Gallo and Eugene Deroode, who holds the position of
Architecture Senior Manager at Cigna.
Mr. Stino explained to Mr. Gallo that Mr. Deroode would be deciding whether Gallo
would be hired to work at the Cigna facility.
Mr. Deroode approved of the hire of Mr. Gallo in or about March of 2019; Gallo
thereafter began working at the Cigna headquarters.
Mr. Gallo performed a discrete job integral to Cigna’s business; the position description
stated in part:
Responsible for the continuous operation and performance of Cigna's Data
Centers, day-to-day support of server, network and storage components.
This support includes chassis, module and power supply replacement during
incidents, project engagements, RMA returns and maintenance activities.
This position will ensure high quality service delivery through
responsiveness to network, server and storage problems, crisis
management, and adherence to service levels and network improvement
initiatives. A person in this role is expected to respond to high impact issues
on a 24x7 basis, participating in a rotating on call schedule with other team
members, with work hour norms based on second or third shift.
Mr. Deroode required that Mr. Gallo report to Steven Danko, who was another Cigna

employee, who supervised the team of five to six (5-6) IT professionals in the

infrastructure department which included Mr. Gallo.
20

30.

31,

32.

33.

34.

35.

36,

371:

Case 3:21-cv-00760-KAD Document 1 Filed 06/02/21 Page 6 of 8

Mr. Danko and Mr. Deroode (both Cigna) trained Mr. Gallo, set Mr. Gallo’s schedule,
provided him with his daily assignments, and closely supervised Mr. Gallo’s work,
constantly following up with Mr. Gallo.

Every day, for security reasons, Mr. Gallo was required to use a card to swipe into the
Cigna facility, and he was again required to use the same card to swipe out of the facility
when he left every day, creating a record of when he entered and left the building.
Cigna also provided Mr. Gallo a laptop which he was required to use when performing
his work for Cigna, and had to perform the work on Cigna’s premises.

Within the first week, Mr. Deroode informed Mr. Gallo that he must electronically
submit a weekly tally of his hours to both Apex and Cigna which had to match.

Mr. Deroode informed Mr. Gallo that he was to put no more than forty (40) hours on the
time submissions for each week, even if he worked in excess of forty (40) hours, stating,
“you can never put more than 40 hours on your time sheet, I don’t care how many hours
you work.”

As Mr. Gallo continued working for Cigna, the assigned work was far more than forty
(40) hours per week, and sometimes as much as one hundred (100) hours per week.

Mr. Gallo reported the excessive hours to Mr. Deroode, explaining that he was losing out
on a substantial amount of money by not reporting all his hours.

Mr. Deroode told Mr. Gallo that if he did not continue to follow his directives regarding
the underreporting of hours, that he would fire Mr. Gallo, and replace him with another
temporary employee, stating, “If you can’t do it, we’ll find someone who will.”

Mr. Deroode (Cigna) had the ability to fire Mr. Gallo.
Case 3:21-cv-00760-KAD Document 1 Filed 06/02/21 Page 7 of 8

38. Mr. Gallo worked exclusively for Cigna under their direction, per the contract with Pro
Unlimited, and did not perform work for any other businesses at that time.

VI. COUNT ONE - VIOLATION OF FLSA VS. CIGNA CORPORATION

39. Based on the foregoing, Defendant Cigna’s conduct in this regard was a violation of the
FLSA, in that Defendant knew or should have known that Gallo was working more than
40 hours per week but not being paid overtime.

40, Accordingly, Defendant is liable to Plaintiff for back overtime compensation at one—and-
one-half times his regular rate of pay for all hours worked in excess of forty per week,
liquidated damages, attorneys’ fees and court costs, pursuant to 29 U.S.C. § 216(b), e¢
seq.

VIL COUNT TWO - VIOLATION OF CWA VS. CIGNA CORPORATION

41. Based on the foregoing, Defendant Cigna’s conduct in this regard was a violation of the
Connecticut Minimum Wage Act, in that Defendant knew or should have known that
Gallo was working more than 40 hours per week but not being paid overtime under Conn.
Gen. Stat. § 31-68, ef seq.

42. Accordingly, Defendant is liable to Plaintiff for back overtime compensation at one—and-
one-half times his regular rate of pay for all hours worked in excess of forty per week,
penalty damages, attorneys’ fees and court costs, pursuant to Conn. Gen. Stat. § 31-68, e¢

Seq.
Case 3:21-cv-00760-KAD Document 1 Filed 06/02/21 Page 8 of 8

VUI. DEMAND FOR RELIEF

WHEREFORE, Plaintiff claims:
a. Unpaid overtime wages under the FLSA;
b. Unpaid overtime wages under the CWA;
C. Liquidated damages under the FLSA;

d. Penalty damages under CWA;

€. Pre-Judgment and Post-Judgment interest, as provided by law;
f. Attorneys’ fees and costs of suit under the FLSA and CWA, including expert fees; and
g. Such other and further relief as the Court deems just and equitable.

xX. JURY DEMAND

Plaintiff demands a trial by jury for all issues so triable.

 
   
  

Plaintiff¥alvatére Gallo

7 wv

Richard E. ér (ct1 1629)
Hayber, enna & Dinsmore, LLC
750 Mai Street, Suite 904

Hartford, CT 06103

Tel: (860) 522-8888

Fax: (860) 218-9555
rhayber@hayberlawfirm.com
Attorney for Plaintiff

By:

 

 
